DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The references cited in the IDS have been considered by examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: DISPLAY DEVICE HAVING A PLURALITY OF DATA LINES FOR DRIVING A PLURALITY OF DISPLAY REGIONS.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al (U.S. Patent Pub. No. 2005/0179640) in view of Woo et al (U.S. Patent Pub. No. 2018/0158393).

Regarding claim 1, Tanaka discloses a display device (1) that displays an image by writing a data signal into a plurality of pixel circuits (25, 26 and 27) arranged in a display panel (10 and 20), wherein the display panel includes: 
a plurality of data signal lines (16-1 to 16-L) configured to transmit the data signal; 
a plurality of scanning signal lines (14-1 to 14-M and 24-1 to 24-N) intersecting the plurality of data signal lines (16-1 to 16-L); 
the plurality of pixel circuits (25-27) provided at intersecting portions of the plurality of data signal lines (16-1 to 16-L) and the plurality of scanning signal lines (14-1 to 14-M and 24-1 to 24-N), the plurality of pixel circuits forming a pixel matrix of a plurality of rows x a plurality of columns, (fig. 1, [0038-0043]); 
a data signal line drive circuit (15) configured to apply the data signal to the plurality of data signal lines (16-1 to 16-L), (fig. 1, [0046]); 
a scanning signal line drive circuit (23 and 13) configured to apply a scanning signal to the plurality of scanning signal lines (14-1 to 14-M and 24-1 to 24-N), (fig. 1, [0046]); and 
a first display region (21) and a second display region (11) in which the plurality of data signal lines (16-1 to 16-L) are disposed, (fig. 1, [0040 and 0042]), 
the first display region (21) and the second display region (11) are arranged side by side in a direction in which the plurality of data signal lines (16-1 to 16-L) extend, 
each of the plurality of data signal lines (16-1 to 16-L) includes a first data signal line (source bus line 16-1 to 16-L) disposed in the first display region (21) and a second data signal line (i.e. source bus line 16-1 to 16-L) disposed in the second display region (11), (fig. 1, [0040 and 0042]),
the plurality of scanning signal lines include a plurality of first scanning signal lines 24-1 to 24-N) disposed in the first display region (21) and a plurality of second scanning signal lines (14-1 to 14-M) disposed in the second display region (11), 
the data signal line drive circuit (15) is provided at one edge (bottom edge) of the second display region (11) so that the data signal is applied to the second data signal line (i.e. source bus line 16-1 to 16-L of TFT substrate 11) earlier than the first data signal line (source bus line 16-1 to 16-L of TFT substrate 21), (fig. 1, [0040-0042 and 0046]),
the display panel (10 and 20) further includes a first switching element (17) provided for each of the plurality of data signal lines (16-1 to 16-L), the first switching element (17) having a control terminal to which a first switching signal (18) is provided, a first conductive terminal connected to the first data signal line (i.e. source bus line 16-1 to 16-L of TFT substrate 21), and a second conductive terminal connected to the second data signal line (i.e. source bus line 16-1 to 16-L of TFT substrate 11), (fig. 1, [0044-0045]),
when the scanning signal line drive circuit (23 and 13) applies an on-level scanning signal to any of the plurality of first scanning signal lines (24-1 to 24-N), the first switching element (17) is in an on state, (figs. 1 and 5, [0059-0061]),
when the scanning signal line drive circuit (23 and 13) applies an on-level scanning signal to any of the plurality of second scanning signal lines (14-1 to 14-M), the first switching element (17) is in an off state, (figs. 1 and 4, [0055-0058]), and 
the second writing period (i.e. writing period of figure 4) being a period during which an on-level scanning signal is applied to each of the plurality of second scanning signal lines (14-1 to 14-M) so that the data signal is written into pixel circuits included in the second display region (11), and the first writing period (i.e. writing period of figure 5) being a period during which an on-level scanning signal is applied to each of the plurality of first scanning signal lines (24-1 to 24-N) so that the data signal is written into pixel circuits included in the first display region (21), (figs. 4-5, [0054-0061]).

However, Tanaka does not mention the scanning signal line drive circuit sets a second writing period shorter than a first writing period.
In a similar field of endeavor, Woo teaches the scanning signal line drive circuit (213 and 212) sets a second writing period (P3’) shorter than a first writing period (P2’), (figs. 3 and 6b, [0178-00181]).
Therefore, it would have been obvious to one of ordinary skills in the art at the effective filing date of the claimed invention to modify Tanaka, by specifically providing the second writing period to be shorter than the first writing period, as taught by Woo, for the purpose of improving the display quality of the second pixel area, [0182].

Regarding claim 2, Woo discloses wherein a first vertical scanning period (P2’) during which an on-level scanning signal (W2’) is sequentially applied to the plurality of first scanning signal lines (G21-G2n) is longer than a second vertical scanning period (P3’) during which an on-level scanning signal (W3’) is sequentially applied to the plurality of second scanning signal lines (G31-G3k), (figs. 3 and 6b, [0178-0182]).
Therefore, it would have been obvious to one of ordinary skills in the art at the effective filing date of the claimed invention to modify Tanaka, by specifically providing the first scanning period to be longer than the second scanning period, as taught by Woo, for the purpose of improving the display quality of the second pixel area, [0182].

Regarding claim 14, Woo discloses wherein the display panel (10”) includes: 
a plurality of light emission control lines (E11-E3k) provided so as to correspond to the respective plurality of scanning signal lines (S11-S3k); and 
a light emission control line drive circuit (311, 312 and 313) configured to apply a light emission control signal to the plurality of light emission control lines (E11-E3k), and each of the plurality of pixel circuits (PXL’) includes an organic light-emitting diode (OLED) serving as a light-emitting element whose light emission state is controlled by a light emission control signal (F1i) applied to a corresponding light emission control line (E1i), (figs. 10 and 11a, [0226, 0231-0237 and 0262]).

Allowable Subject Matter
Claims 3-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 15-17 are allowed.

Reasons for Allowance
Claim 3, none of the prior art of record teaches alone or in combination the limitation “wherein the scanning signal line drive circuit applies the scanning signal to the plurality of scanning signal lines, based on a scanning clock signal, and a clock frequency of the scanning clock signal set when the first switching element is in an off state is higher than a clock frequency of the scanning clock signal set when the first switching element is in an on state.”

Claim 4, none of the prior art of record teaches alone or in combination the limitation “a light emission period of light-emitting elements in the pixel circuits included in the first display region is shorter than a light emission period of light-emitting elements in the pixel circuits included in the second display region.”

Claim 5 is dependent upon claim 4 and is allowed for the reason set forth above in claim 4.  

Claim 6, none of the prior art of record teaches alone or in combination the limitation “wherein a length of a vertical flyback period is set such that a vertical period is shorter than a vertical period set when the second vertical scanning period is assumed to have a same length as the first vertical scanning period.”
	Claim 7, none of the prior art of record teaches alone or in combination the limitation “wherein a length of a vertical flyback period is set such that a vertical period has a same length as a vertical period set when the second vertical scanning period is assumed to have a same length as the first vertical scanning period.”

Claim 8, none of the prior art of record teaches alone or in combination the limitation “wherein a first vertical scanning period during which an on-level scanning signal is sequentially applied to the plurality of first scanning signal lines has a same length as a second vertical scanning period during which an on-level scanning signal is sequentially applied to the plurality of second scanning signal lines.”

Claim 9 is dependent upon claim 8 and is allowed for the reason set forth above in claim 8.  

Claim 10, none of the prior art of record teaches alone or in combination the limitation “wherein the display panel includes a third display region provided on an opposite side to the second display region with respect to the first display region, each of the plurality of data signal lines includes a third data signal line disposed in the third display region, in addition to the first data signal line and the second data signal line, and the display panel further includes a second switching element provided for each of the plurality of data signal lines, the second switching element having a control terminal, a first conductive terminal connected to the third data signal line, and a second conductive terminal connected to the first data signal line.”

Claims 11-12 are dependent upon claim 10 and are allowed for the reason set forth above in claim 10.  

Claim 13, none of the prior art of record teaches alone or in combination the limitation “wherein a transition period for changing a level of the first switching signal so as to change on/off of the first switching element is provided between time of end of a period that appears earlier out of a first vertical scanning period and a second vertical scanning period and time of start of a period that appears later, the first vertical scanning period being a period during which an on-level scanning signal is sequentially applied to the plurality of first scanning signal lines, and the second vertical scanning period being a period during which an on-level scanning signal is sequentially applied to the plurality of second scanning signal lines.”

Claim 15, none of the prior art of record teaches alone or in combination the limitation “in the first mode, a first writing period has a same length as a second writing period, the first writing period being a period during which an on-level scanning signal is applied to each of the plurality of first scanning signal lines so that the data signal is written into pixel circuits included in the first display region, and the second writing period being a period during which an on-level scanning signal is applied to each of the plurality of second scanning signal lines so that the data signal is written into pixel circuits included in the second display region, and in the second mode, the second writing period is shorter than the first writing period.”

Claim 16, none of the prior art of record teaches alone or in combination the limitation “in the first mode, a first vertical scanning period has a same length as a second vertical scanning period, the first vertical scanning period being a period during which an on-level scanning signal is sequentially applied to the plurality of first scanning signal lines, and the second vertical scanning period being a period during which an on-level scanning signal is sequentially applied to the plurality of second scanning signal lines, and in the second mode, the second vertical scanning period is shorter than the first vertical scanning period.”

Claim 17 is dependent upon claim 16 and is allowed for the reason set forth above in claim 16.  

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONG D PHAM whose telephone number is (571)270-5573. The examiner can normally be reached Monday - Friday: 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh D Nguyen can be reached on 571-272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LONG D PHAM/           Primary Examiner, Art Unit 2691